Citation Nr: 0014910	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-03 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder, claimed as neuritis.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for an eye disorder.  

4.  Entitlement to service connection for hypertension 
secondary to hydronephrosis of the right kidney.  

5.  Entitlement to an increased evaluation for hydronephrosis 
of the right kidney, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1964 to August 1967.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a January 1994 
rating decision of the Montgomery, Alabama Regional Office 
(hereinafter "the RO") which denied service connection for 
hemorrhoids, a back disorder, a bilateral hip disorder, a 
headache disorder, claimed as neuritis, sinusitis, an eye 
disorder and for hypertension secondary to hydronephrosis.  A 
10 percent disability evaluation was also continued for the 
veteran's service-connected hydronephrosis of the right 
kidney.  

In an August 1997 decision, the Board granted service 
connection for hemorrhoids and denied service connection for 
a back disorder and bilateral hip disorder.  The Board 
remanded the remaining issues on appeal to the RO to obtain 
private and/or Department of Veterans Affairs (hereinafter 
"VA") treatment records and to afford the veteran VA 
examinations.  The veteran has been represented throughout 
this appeal by the Alabama Department of Veterans Affairs.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is presently in effect for 
hydronephrosis of the right kidney and for scar residuals of 
the right upper lip.  

3.  Competent evidence reflecting the current existence of 
neuritis has not been presented.  Chronic headaches were not 
shown during the veteran's period of service or for many 
years after service separation.  The record contains no 
sufficiently probative evidence of an etiological 
relationship between the veteran's claimed headache disorder 
and his service-connected scar residuals of the right upper 
lip.  

4.  Competent evidence reflecting the current existence of 
sinusitis has not been shown.  

5.  The claim for service connection for an eye disorder is 
not supported by competent evidence showing that the claim is 
plausible or capable of substantiation.  The record contains 
no sufficiently probative evidence of an etiological 
relationship between the veteran's claimed eye disorder and 
his service-connected scar residuals of the right upper lip.  

6.  The record contains no sufficiently probative evidence of 
an etiological relationship between the veteran's 
hypertension and his service-connected hydronephrosis of the 
right kidney.  

7.  The veteran's hydronephrosis of the right kidney is 
productive of no more than only an occasional attack of 
colic, not infected and not requiring catheter drainage.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
headache disorder, claimed as neuritis is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  

2.  The claim for entitlement to service connection for 
sinusitis is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).  

3.  The claim for entitlement to service connection for an 
eye disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).  

4.  The claim for entitlement to service connection for 
hypertension secondary to hydronephrosis of the right kidney 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999).  

5.  The schedular requirements for an evaluation in excess of 
10 percent for hydronephrosis of the right kidney have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.115(a) and 
Diagnostic Codes 7509, 7803, 7804 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim for 
an increased evaluation for his service-connected 
hydronephrosis of the right kidney is well-grounded and that 
all relevant facts have been properly developed.  As 
discussed below, the Board finds that the veteran's claims 
for service connection for a headache disorder, claimed as 
neuritis, sinusitis, an eye disorder and for hypertension 
secondary to hydronephrosis of the right kidney are not well-
grounded and that, therefore, there is no further duty to 
assist the veteran with development of such claims.  



I.  Service Connection for a Headache Disorder, Claimed as 
Neuritis and for Sinusitis

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular renal disease, 
including hypertension, a brain hemorrhage or brain 
thrombosis, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Service 
connection is in effect for hydronephrosis of the right 
kidney and for scar residuals of the right upper lip.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

The veteran's service medical records do not refer to 
complaints of or treatment for neuritis or sinusitis.  A 
February 1967 hospital narrative summary noted that the 
veteran was involved in an automobile accident in January 
1967.  The initial diagnosis was cerebral concussion.  It was 
reported that when the police arrived at the scene the 
veteran was conscious, but had retrograde amnesia for the 
accident itself.  The report indicated that the veteran had 
multiple superficial lacerations.  The veteran was 
neurologically completely negative and was oriented in all 
three spheres.  It was specifically indicated that the 
veteran's neurological evaluation at no time showed any 
evidence of significant injury.  He had a right upper lip 
laceration extending from the midline to the right edge of 
the nose through the skin and mucous membrane.  It was noted 
that the mucous membrane of the right maxilla had been 
denuded revealing a visible maxillary fracture with a 5 cm 
left chin laceration.  The additional diagnoses included 
fracture right maxilla and multiple lacerations and 
abrasions.  A June 1967 hospital narrative summary noted that 
the veteran was admitted with a diagnosis of facial scars 
which were to be treated by a plastic surgeon.  The diagnosis 
was cicatrix of the face.  The August 1967 separation 
examination included notations that the veteran's 
neurological evaluation, nose and sinuses were normal.  

The veteran underwent a VA general medical examination in 
December 1970.  It was reported that no abnormalities were 
noted as to the veteran's nose, sinuses, mouth and throat.  
There was also a notation that the veteran's head, face and 
neck were normocephalic.  The diagnoses included residual 
post-operative traumatic laceration scars, right upper lid, 
well-healed, asymptomatic, cosmetic effect and no disability, 
cause automobile accident, 1967.  

Private treatment records dated from October 1969 to October 
1989 indicated that the veteran was treated for multiple 
disorders.  A June 1970 entry from Dr. Maxwell Moody 
indicated that the veteran was seen for recurrent sinusitis 
with nasal obstruction whenever he would get in the water and 
for possibly other allergy problems.  A March 1972 entry 
noted that the veteran had slightly elevated blood pressure 
and reported that he had a little more headaches in the 
morning.  A May 1972 entry noted that the veteran had some 
headache problems and that his blood pressure was a little 
high.  A January 1973 entry from Dr. Earl Glenn related 
diagnoses which included sinusitis and muscle bruises.  

VA treatment records dated from December 1991 to September 
1996 indicated that the veteran continued to receive 
treatment for multiple disorders.  A December 1992 entry 
noted an assessment which included possible migraine versus 
tension headaches.  A January 1993 entry noted that the 
veteran reported that he underwent an eye examination a week 
earlier and that since that time his left nostril was burning 
constantly.  It was noted that he had a history of sinusitis.  
The assessment included possible sinusitis.  Another January 
1993 treatment report noted that the veteran was seen for 
complaints of poor vision and a headache.  As to an 
assessment, it was noted, in part, that the chronic 
complaints of a headache were not due to the veteran's eyes 
according to the testing done.  An October 1994 entry 
indicated an impression of atypical cephalalgia.  A March 
1996 entry noted an impression which included chronic 
headaches as did a June 1996 entry.  

At the October 1996 hearing before a member of the Board, the 
veteran testified that he suffered an injury to his face as a 
result of a car accident during service.  He reported that he 
fractured his upper right maxilla, lost a tooth and suffered 
a contusion and a sinus condition.  The veteran also reported 
that he had reconstructive surgery to the facial area.  He 
indicated that he did not remember when he was diagnosed with 
sinusitis.  The veteran stated that he never had sinus 
problems before the injury in service.  He reported that he 
did not have problems with his scars, but that he did have 
"twitching".  He stated that the "twitching" was in the 
cheek area and that it would come and go.  

The veteran underwent a VA neurological examination in June 
1998.  As to his main problem, it was noted that he 
complained of a chronic headache which had been called 
atypical cephalalgia pursuant to a previous neurological 
evaluation and possibly called neuritis by a general practice 
physician.  The veteran reported having an injury to the 
right zygomatic bone in 1967 with fracture, concussion and 
facial laceration.  The veteran also indicated that he had a 
headache soon after the injury almost every day.  The 
examiner related an impression of chronic unilateral 
headaches without neurological focal signs.  It was noted 
that there may have been a tensional component.  The examiner 
commented that he did not find a basis to consider cranial 
neuritis and that such was not trigeminal neuralgia.  The 
veteran also underwent a VA eye examination in June 1998.  He 
complained of severe headaches in the area above the right 
ear.  He reported that the headaches began thirty years 
earlier shortly following a motor vehicle accident during 
service.  The examiner indicated an impression which included 
chronic headaches unexplained by the ocular examination.  The 
examiner stated that the veteran's ocular health was good.  

The veteran underwent a VA general medical examination in 
June 1998.  He reported that he suffered from constant 
headaches since a motor vehicle accident during service in 
1966.  The veteran also reported that he felt that his nose 
would become stuffed up at times.  He indicated that he would 
have a purulent drainage from the sinuses and that he would 
have to use medication such as Benadryl and Dimetapp to open 
up the sinuses so that he can breath better.  The examiner 
indicated that an X-ray of the sinuses showed no significant 
abnormality.  The examiner indicated an impression of chronic 
headache, non-organic cause.  The examiner commented that the 
neurological consultation showed a normal neurological 
examination and that the veteran had a computerized 
tomography scan in the past which was negative with no cause 
for the headaches found.  The impression also included a 
history of sinus drainage, relieved by Benadryl and Dimetapp, 
with normal sinus X-rays and history of facial injury in 1966 
after motor vehicle accident with the scar of the face healed 
well.  The examiner commented that the etiology of the 
headache was as described above as a non-organic cause and 
that no other evidence of neuritis was present.  The examiner 
noted that the veteran felt that the date of the onset of the 
headaches had been present since the accident in 1966.  The 
examiner stated that there was no relation of the service-
connected scar to the headache disorder.  As to a conclusion, 
the examiner indicated that there were no neurological, sinus 
or eye disorders diagnosed and that the veteran's service-
connected scar of the right upper lip was not related to his 
headache.  VA treatment records dated from March 1997 to 
February 1999 indicated that the veteran was treated for 
disorders including headaches.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
claimed headache disorder, neuritis or sinusitis became 
manifest or otherwise originated during his period of 
service.  The clinical and other probative evidence of record 
also fails to indicate an etiological relationship between 
any claimed headache disorder, neuritis or sinusitis and the 
veteran's service-connected scar residuals of the right upper 
lip.  The Board observes that the service medical records 
make no reference to complaints of or treatment for neuritis, 
headaches or sinusitis.  The service medical records do 
indicate that the veteran was injured in an automobile 
accident in January 1967.  The initial diagnosis was cerebral 
concussion and additional diagnoses including fracture of the 
right maxilla and multiple lacerations and abrasions.  The 
Board observes that the veteran has not presented any 
competent evidence establishing that he presently suffers 
from neuritis.  The examiner, pursuant to a June 1998 VA 
neurological examination report, commented that he could find 
no basis to consider cranial neuritis and that such was not 
trigeminal neuralgia.  The examiner, pursuant to a June 1998 
VA general medical examination report, also indicated that no 
evidence of neuritis was present.  

As to the veteran's claimed headaches, the Board observes 
that the first clinical reference to such disorder was 
pursuant to a March 1972 treatment entry from Dr. Maxwell, 
more than four years after the veteran's separation from 
service, which noted that the veteran had slightly elevated 
blood pressure and reported that he had more headaches in the 
morning.  Additionally, a December 1992 VA treatment entry 
indicated an assessment of possible migraine versus tension 
headaches and an October 1994 entry related an impression of 
atypical cephalalgia.  The Board observes that the June 1998 
VA neurological examination report noted that the veteran 
reported having an injury to the right zygomatic bone in 1967 
with fracture, concussion and facial laceration.  The veteran 
also indicated that he had a headache soon after the injury 
almost every day.  The examiner related an impression of 
chronic unilateral headaches without neurological signs.  The 
Board notes that the June 1998 VA general medical examination 
report related an impression which included chronic headache, 
non-organic cause.  The examiner commented that the veteran 
felt that the date of onset of the headaches had been present 
since the accident in 1966.  The examiner specifically stated 
that there was no relation of the service-connected scar 
residuals to the headache disorder.  The Board notes that the 
Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner, does not constitute 
"competent medical evidence" satisfying the Grotveit v. 
Brown, 5 Vet.App. 91 (1993) requirement.  The Board also 
observes that although an examiner can render a current 
diagnosis based on his examination of the veteran, without a 
thorough review of the record, his opinion regarding etiology 
can be no better than the facts alleged by the veteran.  See 
Swann v. Brown, 5 Vet.App. 229, 233 (1993).  The Board notes 
that the examiners above solely noted that the veteran 
reported that his headaches began after the accident in 1966.  
Such statements were apparently based only on the history 
provided by the veteran.  As noted above, there is no 
clinical evidence of a headache disorder for several years 
after the veteran's separation from service.  

As to the veteran's claimed sinusitis, the Board notes that 
the first clinical reference to such disorder was pursuant to 
a June 1970 treatment entry from Dr. Maxwell, over two years 
after the veteran's separation from service, which noted that 
the veteran was seen for recurrent sinusitis.  The Board 
notes that a January 1973 entry from Dr. Glenn indicated 
diagnoses including sinusitis and a January 1993 VA treatment 
entry indicated an assessment which included possible 
sinusitis.  The Board observes that there is no subsequent 
complaints of or treatment for sinusitis of record.  
Additionally, the June 1998 VA general medical examination 
report noted that X-rays of the sinuses showed no significant 
abnormality.  The impression included history of sinus 
drainage, relieved by Benadryl and Dimetapp, with normal 
sinus X-rays.  As to a conclusion, the examiner indicated 
that there were no sinus disorders diagnosed.  

The Board observes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  The 
clinical and other probative evidence of record simply fails 
to indicate that the veteran presently suffers from neuritis 
or sinusitis.  The Board notes that the record is also devoid 
of any clinical evidence corroborating that a chronic 
headache disorder became manifest or otherwise originated 
during the veteran's period of service.  Further, the Board 
notes that the veteran has alleged in statements and 
testimony on appeal that a headache disorder, claimed as 
neuritis and sinusitis originated during his period of 
service, or in the alternative, were incurred as a result of 
his service-connected scar residuals of the right upper lip.  
However, the veteran is not competent, as a lay person, to 
establish that he presently suffers from such disorders, in 
terms of offering a substantiating medical diagnosis, to 
assert that a relationship exists between his period of 
service and such disorders, to indicate that such disorders 
are etiologically related to his service-connected scar 
residuals or to otherwise assert medical causation.  See 
Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  As noted above, the 
evidence fails to indicate that the veteran suffers from 
neuritis or sinusitis.  The probative medical evidence also 
fails to adequately establish any relationship or nexus 
between any headache disorder and the veteran's period of 
service.  See Caluza.  The medical evidence of record 
additionally fails to satisfactorily indicate that a headache 
disorder is etiologically related to the veteran's service-
connected scar residuals of the right upper lip.  
Accordingly, the Board concludes that the veteran's claims 
for service connection for a headache disorder, claimed as 
neuritis and for sinusitis, are not well-grounded.  Further, 
the Board finds the information provided in the statement of 
the case and other correspondence from the RO sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  Moreover, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well-grounded.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).

II.  Service Connection for an Eye Disorder

The veteran's service medical records indicate that at the 
time of the March 1964 entrance examination, he was noted to 
have 20/20 vision in both eyes.  A February 1967 hospital 
narrative summary noted that the veteran was involved in an 
automobile accident.  The initial diagnosis was a cerebral 
concussion and additional diagnoses including fracture of the 
right maxilla and multiple lacerations and abrasions.  A 
March 1967 examination report noted that the veteran had 
20/20 vision.  There was a notation that the veteran's eyes 
were normal.  The August 1967 separation examination report 
related the same results.  

The veteran underwent a VA general medical examination in 
December 1970.  The examiner reported that no abnormalities 
were noted as to the veteran's eyes.  The diagnoses included 
residual post-operative traumatic laceration scars, right 
upper lip, well-healed, asymptomatic, cosmetic effect and no 
disability, cause automobile accident, 1967.  

Private treatment records dated from October 1969 to October 
1989 indicated that the veteran was treated for several 
disorders.  A September 1972 discharge summary noted that the 
veteran was admitted with a severe sprain of the right ankle 
and a contusion of the left eye.  The final diagnoses 
included contusion of the left eye.  A September 1975 
treatment entry from Dr. Earl Glenn noted that the veteran 
had 20/20 near and distance vision in both eyes.  

VA treatment records dated from December 1991 to September 
1996 indicated that the veteran continued to receive 
treatment for multiple disorders.  A January 1993 entry noted 
that the veteran complained of blurred vision of the right 
eye.  A January 1993 consultation report noted that the 
veteran was seen for poor vision with a headache.  The 
veteran's uncorrected vision 20/30 in both eyes for distance 
and 20/25 near vision in the right eye and 20/30 near vision 
in the left eye.  Corrected vision was 20/20.  The assessment 
was compound myopic astigmatism of the right eye, and myopia 
and presbyopia of both eyes; chronic complaints of headaches, 
not due to the eyes according to testing done; and slight 
retinal pigment epithelium in the left eye, stable since last 
visit in December 1991.  

At the October 1996 hearing before a member of the Board, the 
veteran testified that he felt that his head trauma in 
service was the cause of his eye condition.  He reported that 
at one time physicians told him that the blood vessels in his 
eyes were swollen or dilated.  The veteran reported that he 
had been tested for glaucoma, but never told that he had it.  

The veteran underwent a VA eye examination in June 1998.  He 
complained of severe headaches located in the area of the 
right eye.  He reported that his vision was worse during the 
headache episodes.  The veteran denied any history of 
glaucoma, trauma, surgery or diplopia.  The examiner reported 
that without correction, the veteran's vision was 20/25 in 
the right eye and 20/25 in the left eye for distance vision.  
Near vision was 20/80 in both eyes.  Corrected distance 
acuities were 20/20 in both eyes as were near vision 
acuities.  The veteran's pupils were equal, round and 
reactive to light with no afferent pupillary defect noted.  
The extraocular muscles were full in motility and the visual 
field was full by confrontation in each eye.  The vasculature 
was of normal caliber and that macula of each eye was clear 
and flat with the retinal ear clear and intact to 360 
degrees.  The impression was chronic headaches unexplained by 
the ocular examination.  The examiner commented that the 
veteran's ocular health was good.  The examiner remarked that 
visual field testing indicated no compressive lesions.  Trace 
astigmatism of both eyes and presbyopia were also indicated 
as an impression.  

The veteran also underwent a VA general medical examination 
in June 1998.  He reported pain, especially headaches, on the 
right side and pain in the right eyeball.  The veteran stated 
that his right eye bothered him and would feel as if it was 
"popping" out.  As to a conclusion, the examiner indicated 
that no neurological, sinus or eye disorder was diagnosed.  
VA treatment records dated from March 1997 to February 1999 
referred to continued treatment.  

The Board has weighed the evidence of record.  It is observed 
that the veteran's service medical records make no reference 
to complaints of or treatment for any eye disorders.  A 
February 1967 hospital narrative summary did note that the 
veteran was involved in a motor vehicle accident with an 
initial diagnosis of a cerebral contusion and additional 
diagnoses of fracture of the right maxilla and multiple 
lacerations and abrasions.  However, there was no reference 
to any eye injuries.  The August 1967 examination report 
indicated that the veteran had 20/20 vision and included a 
notation that the veteran's eyes were normal.  The Board 
observes that the first clinical indication of any eye 
disorder was pursuant to a September 1972 private hospital 
discharge summary, more than five years after the veteran's 
separation from service, which noted diagnoses including 
contusion of the left eye.  A January 1993 consultation 
report noted an assessment which included compound myopic 
astigmatism of the right eye and myopia and presbyopia of 
both eyes and slight retinal pigment epithelium in the left 
eye, stable since the last visit.  

Additionally, the Board observes that a June 1998 VA eye 
examination report noted an impression of trace astigmatism 
of both eyes and presbyopia.  The examiner commented that the 
veteran's ocular health was good and visual field testing 
indicated no compressive lesions.  The examiner, pursuant to 
a June 1998 general medical examination report, indicated, as 
to a conclusion, that no eye disorder was diagnosed.  The 
Board observes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau and 
Brammer.  Additionally, the Board notes that refractive error 
of the eye as such is not a disease or injury within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (1999).  The Board observes 
that the most recent diagnoses, as noted above, were solely 
trace astigmatism of both eyes and presbyopia.  The Board 
observes that presbyopia and the diagnosed astigmatism, in 
this matter, have not been shown to be associated with a 
disease or injury within the meaning of 38 C.F.R. § 3.303(c) 
(1999), or which could otherwise be attributed to service.  
The clinical and other probative evidence of record simply 
fails to indicate that the veteran presently suffers from an 
eye disorder for which service-connection may be granted.  
However, even assuming the presence of such a disorder, the 
Board notes that the record is devoid of sufficiently 
competent evidence establishing that the claimed eye disorder 
became manifest or otherwise originated during the veteran's 
period of service.  Further, the clinical evidence fails to 
indicate an etiological relationship between any claimed eye 
disorder and his service-connected scar residuals of the 
right upper lip.  Specifically, it is not apparent that an 
injury to either eye occurred at the time of the injuries 
sustained during service, or as an ultimately developing 
result of those injuries.  

The Board observes that the veteran has alleged in testimony 
and statements on appeal that his claimed eye disorder 
originated during his period of service or, in the 
alternative, was incurred as a result of his service-
connected scar residuals of the right upper lip.  However, 
the Board notes that the veteran is not competent, as a lay 
person, to assert that a relationship exists between his 
period of service and such disorder, that such disorder is 
etiologically related to his service-connected disorder or to 
otherwise assert medical causation.  See Grotveit and 
Espiritu.  The Board observes that it is certainly within the 
province of the veteran to report that he suffered from an 
eye injury or disorder during service.  However, the credible 
and competent evidence of record does not adequately permit 
the diagnosing of a chronic disability during service, or 
otherwise relate the existence of an actual current 
disability to the veteran's period of service.  Gregory v. 
Brown, 8 Vet.App. 563 (1996).  Accordingly, in the absence of 
competent evidence establishing that the veteran suffers from 
a disease entity for which service connection may be granted 
or any relationship between any claimed eye disorder and the 
veteran's period of service, or, for that matter, an 
etiological relationship between such disorder and the 
veteran's service-connected scar residuals, the Board 
concludes that the veteran's claim for service connection for 
a eye disorder is not well-grounded.  Further, the Board 
finds the information provided in the statement of the case 
and other correspondence from the RO sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection.  Moreover, the veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, might make the claim 
well-grounded.  See Robinette.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield.  The Board, therefore, concludes 
that denying the appeal on these issues because the claims 
are not well grounded is not prejudicial to the veteran.  See 
Bernard.

III.  Service Connection for Hypertension Secondary to 
Hydronephrosis

The veteran's service medical records indicate that at the 
time of the March 1964 entrance examination, the veteran's 
blood pressure was noted to be 150/90.  There was a notation 
that a repeat blood pressure reading taken the next day was 
122/74.  An October 1964 entry noted that the veteran had 
complaints as to his kidney.  An assessment was not 
indicated.  A February 1966 entry noted that the veteran had 
mild hydronephrosis of the right kidney.  A July 1966 
hospital narrative summary indicated that the veteran was 
admitted with intermittent right upper quadrant abdominal 
pain of three years duration.  The initial diagnosis was 
hydronephrosis, right, due to up junction obstruction.  The 
veteran underwent exploration of the right kidney.  The final 
diagnoses included the additional diagnoses of hematoma, 
right retroperitoneal, post-operative.  A September 1966 
examination report indicated a blood pressure reading of 
120/82.  An October 1996 hospital narrative summary indicated 
an initial diagnosis of hydronephrosis, right and additional 
diagnoses of observation, surgical (post-operative check, 
pyeloplasty, right).  The August 1967 examination report 
indicated a blood pressure reading of 116/82.  There was also 
a notation that the veteran's heart was normal.  

The veteran underwent a VA general medical examination in 
December 1970.  The examiner indicated a blood pressure 
reading of 128/78.  The diagnoses included residuals of post-
operative status hydronephrosis, right, caused by upper 
junction obstruction, scar partially depressed, well-healed, 
asymptomatic, no herniation.  

Private treatment records dated from October 1969 to October 
1989 indicated that the veteran was treated for multiple 
disorders.  A March 1972 entry by Dr. Maxwell Moody, 
indicated that the veteran was referred to him by another 
physician for slightly elevated blood pressure.  It was noted 
that a year ago the veteran's blood pressure was 150/94.  It 
was noted that at present it was 150/98 and after a number of 
estimations as high as 170/106.  The examiner indicated that 
the veteran's pressure was borderline.  A May 1983 entry 
noted that the veteran was seen for a check-up of his blood 
pressure problems.  It was reported that the veteran had 
hydronephrosis with surgical treatment in 1966, but that it 
seemed to not be a problem presently.  It was observed that 
the veteran had been having borderline or slightly elevated 
blood pressure for a long time.  The blood pressure reading 
was 150/110.  The impression was essential hypertension, 
untreated.  An undated treatment entry from W. Omar Smith, 
M.D., noted that the veteran reported that he was going to 
apply for more disability and that he was going to try to tie 
his kidney problem into his high blood pressure.  Dr. Smith 
stated that he told the veteran that he did not know if he 
could prove that.  The veteran continued to have his blood 
pressure checked on multiple occasions.  A March 1987 private 
treatment entry noted that the veteran had been treated for 
hypertension for the past two years.  

VA treatment records dated from December 1991 to September 
1996 indicated that the veteran continued to receive 
treatment for multiple disorders.  An August 1992 entry noted 
that the veteran had known hypertension for fifteen years.  A 
March 1993 entry indicated an assessment which included 
hypertension.  A June 1996 entry indicated an impression 
which included hypertension, well controlled.  

At the October 1996 hearing before a member of the Board, the 
veteran testified that he had done a little research and that 
he believed his high blood pressure was related to his kidney 
disorder.  He stated that he was not treated for high blood 
pressure during service or within a year of service 
separation.  The veteran indicated that his high blood 
pressure first came into play 20 years earlier.  He reported 
that only one private physician and made any statement about 
the possibility of relating the hypertension to the kidney 
and that such physician stated that it would be hard to prove 
that the kidney disorder caused the high blood pressure.  

The veteran underwent a VA general medical examination in 
June 1998.  He reported that during service he required 
surgery on his right kidney and that he was diagnosed to have 
hydronephrosis.  He required an additional surgery two weeks 
later due to complications.  The veteran also reported that 
he had been taking blood pressure medications for the past 
twenty years.  He indicated that the medication was started 
after he was discharged and he has been taking medications 
continually since that time.  The examiner reported that the 
veteran's blood pressure was 133/78.  The impression included 
hypertension, well-controlled and history of hydronephrosis 
with right renal surgery done twice in 1966 and 
hydronephrosis resolved at present.  The examiner stated that 
the etiology of the hypertension was essential hypertension 
and that the high blood pressure was not caused by the renal 
condition.  As to a conclusion, the examiner noted 
hypertension, mild, well-controlled on anti-hypertensives.  

The Board observes that the record is devoid of sufficient 
objective evidence establishing an etiological relationship 
between the veteran's hypertension and his service-connected 
hydronephrosis of the right kidney.  The Board notes that the 
veteran's service medical records make no reference to 
complaints of or treatment for hypertension.  The March 1964 
entrance examination report indicated a blood pressure 
reading of 150/90.  However, there was a notation that a 
repeat blood pressure reading the next day was 122/74.  The 
August 1967 separation examination report indicated a blood 
pressure reading of 116/82 and included a notation that the 
veteran's heart was normal.  The service medical records do 
indicate that the veteran was treated for a right kidney 
disorder.  The Board observes that the first clinical 
reference to high blood pressure was pursuant to a March 1972 
treatment entry from Dr. Moody, over four years after the 
veteran's separation from service, which noted that the 
veteran had been sent by another physician for slightly 
elevated blood pressure.  Dr. Moody indicated that the 
veteran's blood pressure was borderline.  The Board notes 
that the first actual clinical diagnosis of hypertension, of 
record, was pursuant to a May 1983 treatment entry which 
indicated an impression of essential hypertension.  

The Board observes that an undated treatment entry from Dr. 
Smith noted that the veteran reported that he was going to 
apply for more disability and that he was going to try to tie 
his kidney problem to his high blood pressure.  Dr. Smith 
stated that he told the veteran that he did not know if he 
could prove that.  The Board notes that the Court has held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grotveit v. Brown, 5 
Vet.App. 91 (1993) requirement.  The Board also observes that 
although an examiner can render a current diagnosis based on 
his examination of the veteran, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the veteran.  See Swann.  The Board 
notes that Dr. Smith did not furnish information that would 
warrant contacting him at this time for purposes of 
requesting a statement regarding his opinion.  

Further, the Board notes that a June 1998 VA general medical 
examination report indicated an impression which included 
hypertension, well-controlled, and history of hydronephrosis 
with right renal surgery done twice in 1966 and 
hydronephrosis resolved at present.  The examiner 
specifically noted that the etiology of the veteran's 
hypertension was essential hypertension and that the high 
blood pressure was not caused by the renal condition.  The 
Board notes that in statements and testimony on appeal, the 
veteran has alleged that he suffers from the hypertension as 
a result of his service-connected hydronephrosis of the right 
kidney.  The Board notes, however, that the veteran is not 
competent to assert that such relationship exists or to 
assert medical causation.  See Grotveit and Espiritu.  The 
medical evidence simply fails to indicate a causal 
relationship between the veteran's hypertension and his 
service-connected right kidney disorder.  There are no 
physician statements or treatment reports of record 
indicating such a relationship.  Additionally, the medical 
evidence also fails to indicate any relationship or nexus 
between such disorders and the veteran's period of service.  
See Caluza.  Therefore, in the absence of competent evidence 
establishing an etiological relationship between the 
veteran's hypertension and his service-connected 
hydronephrosis of the right kidney, the Board concludes that 
the veteran's claims for service connection for such 
disorders are not plausible and therefore, not well grounded.  
Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any other specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  See 
Robinette.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield.  The Board, therefore, concludes 
that denying the appeal on such issue because the claim is 
not well grounded is not prejudicial to the veteran.  See 
Bernard.

IV.  Increased Evaluation for Hydronephrosis of the Right 
Kidney

A.  Historical Review

The veteran's service medical records, as to this issue, were 
discussed above.  The veteran underwent a VA general medical 
examination in December 1970.  The diagnoses included 
residuals post-operative status hydronephrosis, right, caused 
by upper junction obstruction, scar partially depressed, 
well-healed, asymptomatic, no herniation.  

In January 1971, service connection was granted for 
hydronephrosis of the right kidney.  A 10 percent disability 
evaluation was assigned effective September 24, 1970.  The 10 
percent disability evaluation has remained in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  A 10 
percent evaluation is warranted for hydronephrosis with only 
an occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 evaluation requires frequent attacks 
of colic, requiring catheter drainage.  38 C.F.R. Part 4, 
Diagnostic Code 7509 (1999).  A 10 percent evaluation is 
warranted for superficial poorly nourished scars with 
repeated ulceration.  38 C.F.R. Part 4, Diagnostic Code 7803 
(1999).  A 10 percent evaluation is warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

VA treatment records dated from December 1991 to September 
1996 indicated that the veteran was treated for several 
disorders.  A December 1991 entry related an assessment which 
included mild hydronephrosis.  A July 1992 report of a renal 
scan indicated an impression of a probably normal right 
kidney (post-surgical changes versus obstruction).  A 
December 1992 entry noted that the veteran was seen with 
complaints of urinary problems with dysuria, but no 
hematuria.  He also complained of urinary frequency and 
dribbling.  The assessment included history of hydronephrosis 
with no signs of urinary tract infection.  

At the October 1996 hearing before a member of the Board, the 
veteran testified that he was currently receiving treatment 
for his right kidney disorder, but no medication.  He 
indicated that he had a renal scan approximately two years 
earlier.  The veteran indicated that he still went to the 
hospital for regular screening of his kidney.  He stated that 
his biggest problem was pain in the area of his kidney with a 
burning sensation.  

The veteran underwent a VA general medical examination in 
June 1998.  He complained of pain in the right flank in the 
area where he had right kidney surgery.  It was noted that 
the veteran felt that he had pain in the right flank about 3 
to 4 times a week which was decreased as a dull achy pain.  
The veteran reported that he was experiencing frequent 
urination, especially 5 to 10 times at night and about 25 
times in the daytime.  It was noted that the veteran was 
found to have an enlarged prostate for which he was taking 1 
Hytrin a day with some relief.  The veteran indicated that he 
was incontinent and that he gets leaky at times due to his 
enlarged prostate.  It was observed that the veteran had a 
history of cystitis, and infection of the bladder on one 
occasion about 10 years earlier.  The veteran stated that he 
had not suffered a bladder infection since then.  There was 
no history of any kidney stones and he had not been 
hospitalized for a renal infection.  It was noted that the 
veteran had never had any kind of catheterization.  The 
examiner reported that there was a scar of the previous right 
nephrolithotomy which was well-healed on the right flank.  
The examiner noted that the genitourinary examination was 
normal.  It was noted that a recent prostate examination 
showed an enlarged prostate.  The examiner indicated that the 
veteran's kidney function was normal.  The examiner stated 
that the nature of the veteran's hydronephrosis was 
asymptomatic.  The impression included history of 
hydronephrosis, with right renal surgery done twice in 1966; 
renal ultrasound normal; and hydronephrosis, resolved at 
present.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than hydronephrosis of 
the right kidney with only an occasional attack of colic, not 
infected and not requiring catheter drainage.  38 C.F.R. Part 
4, Diagnostic Code 7509 (1999).  The most recent June 1998 VA 
general medical examination report noted that the veteran 
complained of pain in the right flank in the area of his 
kidney surgery.  He described a dull achy pain which occurred 
3 to 4 times a week.  The examiner reported that the veteran 
had no history of kidney stones and that he had not been 
hospitalized for a renal infection.  It was also noted that 
the veteran had never had any kind of catheterization.  The 
examiner further indicated that the genitourinary examination 
was normal and that the veteran's kidney function was normal.  
The examiner stated that the nature of the veteran's 
hydronephrosis was asymptomatic.  The impression included 
hydronephrosis, with right renal surgery done twice in 1966; 
renal ultrasound normal; and hydronephrosis, resolved at 
present.  The Board observes that the medical evidence of 
record clearly fails to indicate that the veteran suffers 
from frequent attacks of colic, requiring catheter drainage, 
as required for a 20 percent disability evaluation pursuant 
to the appropriate schedular criteria noted above.  As noted 
above, the most recent June 1998 VA general medical 
examination report specifically noted that the veteran had 
never had any kind of catheterization.  

Further, the Board observes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from poorly nourished scars with repeated 
ulceration or from tender and painful scars on objective 
demonstration, such as would warrant a separately assignable 
compensable evaluation.  38 C.F.R. Part 4, Diagnostic Code 
7803, 7804 (1999).  The June 1998 VA general medical 
examination report indicated that there was a scar from the 
previous right nephrolithotomy on the right flank which was 
well-healed.  Therefore, the Board concludes that the 10 
percent disability evaluation sufficiently provides for the 
veteran's present level of disability.  Accordingly, an 
increased evaluation for hydronephrosis of the right kidney 
is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

ORDER

Service connection for a headache disorder, claimed as 
neuritis is denied.  Service connection for sinusitis is 
denied.  Service connection for an eye disorder is denied.  
Service connection for hypertension secondary to 
hydronephrosis of the right kidney is denied.  An increased 
evaluation for hydronephrosis of the right kidney is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

